Argued November 28, 1928.
Claimant's deceased husband, Michael Zagwisky, met with an accident in the course of his employment on December 5, 1927, when, while engaged in lifting a plank, his foot slipped, occasioning a strain of his side. After treatment at home, he was admitted to a hospital on December 19, 1927, and died of pneumonia on January 8, 1928. The referee made an award in claimant's favor, which was sustained by the board. Defendant appealed to the court below, which affirmed the board and entered judgment on the award; defendant has appealed to this court and contends that the expert medical testimony was insufficient in law to connect the cause of death with the accident. We agree with the court below that "connection between the accident and the death is clearly established by competent evidence."
The judgment is affirmed. *Page 73